Filed 3/30/16
                       CERTIFIED FOR PUBLICATION




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                    DIVISION FOUR



THE PEOPLE,                                    B255375

        Plaintiff and Respondent,              (Los Angeles County
                                               Super. Ct. No. YA076269)
        v.

JORGE GONZALEZ et al.,

        Defendants and Appellants.



        APPEAL from judgments of the Superior Court of Los Angeles County,
Scott T. Millington, Judge. Affirmed with directions.
        Robert Franklin Howell, under appointment by the Court of Appeal, for
Defendant and Appellant Jorge Gonzalez.
        Valerie G. Wass, under appointment by the Court of Appeal, for Defendant
and Appellant Erica Michelle Estrada.
        Jonathan E. Demson, under appointment by the Court of Appeal, for
Defendant and Appellant Alfonso Garcia.
        Kamala D. Harris, Attorney General, Gerard A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Steven D.
Matthews and Roberta L. Davis, Deputy Attorneys General, for Plaintiff and
Respondent.
               ___________________________________________


                                 INTRODUCTION
      Appellants Jorge Gonzalez, Erica Michelle Estrada, and Alfonso Garcia
appeal from judgments and sentences following their convictions for the murder of
Victor Rosales under a felony-murder theory. Appellants challenge the trial
court’s evidentiary rulings, its jury instructions and their sentences. They contend
the trial court erred in admitting the statements of an unavailable percipient witness
under the spontaneous statement exception to the hearsay rule. They also contend
the court erred in instructing the jury to determine whether a prosecution witness
was an accomplice, and argue that the purported accomplice’s testimony was not
sufficiently corroborated. Appellants further argue that because the information
charged them with malice murder, they were entitled to instructions on malice
murder, its lesser included offenses and the defenses of accident and self-defense.
Estrada and Garcia contend they were improperly sentenced to life imprisonment
without the possibility of parole because the jury’s true findings on the robbery
special circumstance enhancement were not supported by sufficient evidence.
Finally, they contend the abstracts of judgment improperly reflect imposition of a
parole revocation restitution fine.
      With the exception of the claim regarding the parole revocation fines, we
reject appellants’ contentions. The record supports the trial court’s admission of
the percipient witness’s remarks as spontaneous statements, as they were made
shortly after the shooting of Rosales, while the witness was under the influence of
that startling event, and were not testimonial. As to the alleged accomplice, we


                                          2
conclude that he was not an accomplice as a matter of law, and that the trial court
properly instructed the jury to determine the issue. Moreover, any error was
harmless, as the alleged accomplice’s testimony was sufficiently corroborated.
      With respect to the trial court’s failure to instruct, sua sponte, on malice
murder, its lesser included offenses and defenses, we conclude that in light of the
jury’s guilty verdicts on felony murder and its true findings on the robbery special
circumstance allegations, any error was harmless. To the extent People v.
Campbell (2015) 233 Cal.App.4th 148 (Campbell) suggests a different analysis, we
respectfully disagree. Finally, we conclude that under People v. Banks (2015)
61 Cal.4th 788 (Banks), there was sufficient evidence to support the jury’s true
findings as to all appellants on the robbery special circumstance allegation. Thus,
appellants were statutorily eligible to be sentenced to life imprisonment without the
possibility of parole. Accordingly, we affirm the convictions and modify the
abstracts of judgment to delete the parole revocation fines. As amended, the
judgments are affirmed.
                           PROCEDURAL HISTORY
      Appellants were charged in a second amended information with the malice
                                                           1
murder of Rosales (Pen. Code, §187, subd. (a); count 1). As to all appellants, it
was alleged that a principal was armed with a firearm (§ 122022, subd. (a)(1)), and
that the murder occurred during the commission of a robbery (§ 190.2, subd.
(a)(17)). Gonzalez was also charged with shooting at an occupied vehicle. (§ 246;
count 2.) As to both counts, it was alleged that Gonzalez personally and
intentionally discharged a firearm which caused great bodily injury and death to
Rosales (§ 12022.53, subds. (b), (c) & (d)).


1
      All further statutory citations are to the Penal Code, unless otherwise stated.

                                          3
      A jury found appellants guilty on count 1, found true the robbery special-
circumstance allegation, and found not true the firearm allegations. The jury
acquitted Gonzalez of count 2. The trial court sentenced each appellant to life
imprisonment without the possibility of parole.
      Appellants filed timely notices of appeal.
                            FACTUAL BACKGROUND
      A.     The Prosecution Case
             1.    Anthony Stephen Kalac’s Testimony
      After asserting his Fifth Amendment right against self-incrimination at trial,
                                                    2
Anthony Stephen Kalac was granted use immunity. He testified that on October 6,
2009, he went to Garcia’s house to get high. He had known Garcia for several
years. At the house, Garcia introduced Kalac to his girlfriend, Jennifer. Kalac,
who already had taken 10 “hits” of heroin, began smoking several more.
      Garcia announced they were going to a hotel down the street to celebrate
“somebody’s girlfriend’s birthday.” Kalac left his heroin stash at Garcia’s house.
Garcia, Kalac and Jennifer then walked to the Crystal Inn, which was nearby on
Prairie and 112th Street.
      At the Crystal Inn, Garcia knocked on a door of a second floor room.
Gonzalez opened the door. Garcia introduced Kalac to Gonzalez and to the other
occupant -- Gonzalez’s girlfriend, Estrada. Kalac entered and sat on a couch while
the other occupants began speaking among themselves. Garcia told Gonzalez,
“Let’s pack a bolt,” which referred to putting methamphetamine into a pipe to
smoke. Gonzalez replied that there were no drugs in the room. Garcia, Gonzalez,


2
       Use immunity precludes prosecutors from using a witness’s testimony in a
later proceeding. A witness granted use immunity may still be prosecuted based
on other evidence obtained independently.

                                         4
and Estrada then discussed where they could obtain drugs. Kalac left the hotel to
meet his heroin dealer at a nearby location. When the dealer did not show up,
Kalac returned to the hotel room. Garcia, Gonzalez, Estrada and Jennifer were still
present.
      Estrada told Garcia and Gonzalez that she had someone they could “come up
on.” Kalac understood “come up on” to mean “rob.” Estrada said the proposed
robbery victim was a drug dealer. She also mentioned he was an ex-boyfriend who
had been “physical” with her. At this point, Gonzalez became “agitated.” Estrada,
Garcia, and Gonzalez began talking about robbing the person Estrada had
mentioned. Because no one in the room had money, Erica asked Kalac for money
to pay for a room at a hotel next door. She stated she would give Kalac heroin
from the robbery in return for the money. Kalac did not want to give Estrada the
money because he already had heroin stashed at Garcia’s house. He gave Estrada
$30, but did so unwillingly. He also denied intending to assist or facilitate the
robbery.
      Estrada then told everyone to be quiet so she could call the drug dealer. She
told the dealer to meet at the laundromat across the street in 30 minutes. After the
conversation, Garcia and Gonzalez left for the laundromat. Garcia said he would
act as a lookout. Kalac never saw a gun or heard guns discussed.
      Estrada called the drug dealer again to find out when he would arrive at the
laundromat. After this call, Estrada began packing to move out of the hotel. Kalac
and Jennifer helped Estrada load the bags into her car, a black Cadillac. They
drove to the American Inn, just south of the Crystal Inn. Responding to a phone
call, Estrada said she would “be there in two minutes,” and left shortly thereafter
with Jennifer, leaving Kalac in the hotel room.




                                          5
       After several minutes, Kalac decided to go home. He was walking south on
Prairie Street when he saw Garcia and Gonzalez on the other side of the street.
Garcia crossed the street and told Kalac that “shit went bad.” Kalac and Garcia
then walked to the American Inn. Garcia changed his clothes, and the two men
walked to Garcia’s house, where Kalac retrieved his heroin and left for home. He
denied seeing or handling the gun used to shoot Rosales. In February or March
2010, Kalac encountered Jennifer. She told him the drug dealer had died.
              2.     Other Evidence Concerning Kalac
       Inglewood Police Officer Michael Han testified that on February 1, 2010, an
informant who requested anonymity came to the police station, stating she had
information about a murder. Officer Han spoke with the informant and later sent
out a group e-mail to all homicide detectives. The email stated: “‘For your
information, on Monday, February 1, 2010, I met with an anonymous informant at
the IPD Lobby. The informant said he/she heard the following story from a male
white subject by the name of Anthony Kalac. The informant relayed that recently
he/she heard Anthony Kalac talk about a robbery to a drug dealer. Anthony Kalac
said a male subject by the name of “Ralph” or “Alf” was the mastermind in the
robbery. On or about October, 2009, “Ralph,” Anthony Kalac, and two other
subjects (one male and one female) executed the robbery. Anthony Kalac said
“Ralph” shot and killed the drug dealer, who was in the car, in the area of 113th
Street and Prairie Avenue. After the murder “Ralph” gave the gun to Anthony
Kalac to get rid of it.’”
       The informant was later identified as Stefanie San Angelo. She testified she
was dating Kalac in 2009. A few days before she talked with Detective Han, she
had received information that Kalac might have been involved in a shooting. She
could not recall whom she heard it from. She provided that information to the


                                         6
detective. After talking with the police, she spoke with Kalac. Kalac said he had
gone to buy some drugs with “Alf and there was another guy and female there.
They intended to jack somebody. It was either the girl’s boyfriend, ex-
boyfriend. . . . They contacted him. He came out. They went down to meet with
him. [Kalac] stayed in the room. . . . He [the victim] wasn’t giving it up. He
either tried to run away or drive away. They shot at him, hit him, and that was it.”
San Angelo was not sure how Kalac learned of the shooting. She had asked him,
“Did you walk past a dead body and not say anything?” Kalac had responded,
“Yeah, I didn’t care about it. I cared about my dope.” San Angelo also identified
Garcia as “Alf.”
             3.     Testimony of the Victim’s Family Members
      Liliana Rosales, the victim’s sister, testified that in October 2009, she was
living in a house with her brother, sister, and mother. Liliana testified that her
brother had been in a relationship with Estrada. On October 6, 2009, her brother
told her he was going out, but would be “right back.” Shortly thereafter, Liliana
was walking out to her car when another vehicle pulled up to the house. Alejandro
Ruiz was driving the vehicle. He got out, looking nervous, and told Lilliana in a
“broken” voice that her brother had been shot. Liliana ran to the passenger side of
the vehicle and saw her brother. He was not moving and looked asleep. She asked
Ruiz “who had done that” to her brother. Ruiz said, “Erica, Erica.” Some
neighbors came over, and Liliana told them to call 911. She ran inside the house
and got her mother. The neighbors, her mother, and Liliana pulled Rosales from
the vehicle. Liliana noticed a bullet wound in Rosales’s stomach. Her mother
performed CPR on Rosales until the ambulance arrived. Rosales was taken to the
hospital where he was pronounced dead.




                                           7
      Maria Murillo, the victim’s mother, testified that on October 6, 2009, at
around 2:10 p.m., she was coming home when she saw her son in their driveway.
Rosales told her he was going to eat lunch with a friend. Murillo entered the house
and began cooking. About 10 minutes later, her daughter Liliana entered and told
her Rosales had been hurt. Murillo ran outside, and saw Rosales in the passenger
side of a car. She also observed Rosales’s friend, Alejandro Ruiz, looking
“frightened” and “in despair.” Ruiz was running around, saying, “the girlfriend,
the girlfriend” in Spanish. Some neighbors then helped her pull Rosales out of the
vehicle. She performed CPR until the ambulance arrived. Murillo was later
interviewed, and told the detective that Rosales had said that Estrada would call
him for drugs.
      Mayra Gomez, the victim’s other sister, testified that she was very close to
her brother. About three to four months before he died, she observed her brother
with Estrada on multiple occasions, both at their house and at Estrada’s house.
Rosales told Gomez that “he was fooling around with [Estrada], but it was nothing
serious.” Gomez also stated that Rosales was “fooling around” with other people
during that time. On October 6, at around 2:00 p.m., Rosales told Gomez he had to
go “do something real quick and then I’m going to come back.” About an hour
later, Gomez heard Liliana run into the house screaming Rosales’s name. Gomez
ran outside and saw Ruiz standing next to a white vehicle. He looked scared and
frightened, and he was stuttering. Gomez ran to the passenger side of the vehicle
and saw her brother: his eyes were rolled back and there was a bloodstain on his
stomach. Gomez heard Ruiz say, “It was Erica” in Spanish. When the police
arrived, a detective asked Gomez if she knew “Erica.” Gomez said she did, and
guided police officers to Estrada’s house. Gomez testified that her brother used
crystal methamphetamine, and that she suspected he was a drug dealer.


                                         8
             4.     Testimony of Officer Fernando Vasquez
      Inglewood Police Officer Fernando Vasquez responded to the 911 call. He
and his partner arrived at Rosales’s house at 2:40 p.m. Vasquez saw that Rosales
had a single gunshot wound to his chest. When paramedics arrived and took over
treatment, Vasquez noticed Ruiz, who appeared to be in shock and looked afraid.
Ruiz was pacing back and forth, his eyes were wide open, and he spoke very
rapidly in broken sentences with a high-pitched voice. The officer did not believe
Ruiz was under the influence of any drug.
      When asked about the shooting, Ruiz stated he had received a call from
Rosales around 1:00 p.m., asking Ruiz for a ride. Ruiz picked up Rosales at
approximately 2:16 p.m. While in the car, Rosales told Ruiz he had received a call
from his girlfriend, Erica. Erica wanted to meet Rosales for lunch, and had asked
him to meet her at a laundromat on Prairie and 112th Street. When Ruiz and
Rosales arrived at the laundromat, Ruiz parked his vehicle at the curb. As he was
parking, another vehicle arrived and parked in front of him. While parking, this
vehicle lightly collided with Ruiz’s vehicle. Ruiz was shocked by the accident.
He recognized Erica, accompanied by two male Hispanics, walking out from
behind two palm trees. Erica pointed at Rosales, and one of the males walked up
to the passenger side door, produced a small handgun, and fired a single shot at
Rosales. The shooter then walked around the car to the driver’s side, and
attempted to pull Ruiz out of the vehicle. Ruiz, fearing for his life, hit the
accelerator and drove away from the scene.
      At around 7:14 that evening, Officer Vasquez participated in the detention
and arrest of Estrada and Gonzalez, who were together in a black Cadillac outside
Estrada’s house. Neither Estrada nor Gonzalez showed signs of injuries.




                                           9
             5.    Additional Evidence
      Ramesh Ahir, the hotel manager at the Crystal Inn, testified that based on
hotel records, Estrada registered for room 232 on October 5, 2009. She checked
out the following day. Ahir also provided police with video surveillance footage.
The video shows that at 2:06 p.m., an adult male walked past the camera towards
Prairie, followed a minute later by another male. At 2:17 p.m., the video shows
multiple individuals entering a black Cadillac and driving away.
      Estrada then registered at the American Inn. The registration form showed
$51 of the $58 room charge was paid.
      Vadims Poukens, a medical examiner, testified he performed the autopsy on
Rosales. A .22-caliber bullet was recovered from his body. Poukens opined that
Rosales died from a gunshot wound to the chest. According to Poukens, when a
gun is discharged, particles coming off the muzzle may strike the skin and leave
small marks, called “stippling.” A person would have to be close to the
discharging firearm -- around 2 feet -- to show stippling. Poukens observed
stippling on Rosales’s right hand, in the wrist area. He observed no other signs of
injuries, such as defensive wounds to the hands.
      The white vehicle Ruiz had driven was impounded. A .22-caliber cartridge
case was found in the vehicle. Rosales’s cellular phone was recovered between the
center console and passenger side seat.
      Phone records showed numerous calls between and among appellants and
Rosales on October 6, 2009. At 2:12 p.m., a call was made from Garcia’s cell
phone to Rosales’s phone. At 2:19 p.m. and 2:21 p.m., calls were made from
Jennifer’s cell phone to Garcia’s phone. At 2:23 p.m., a call was made from
Rosales’s phone to Garcia’s phone. At 2:23 p.m. and 2:26 p.m., two more calls
were made from Jennifer’s phone to Garcia’s phone. At 2:27 p.m., a call was


                                          10
made from Garcia’s phone to Rosales’s phone. At 2:27 p.m. and 2:28 p.m., two
more calls were made from Garcia’s phone to Jennifer’s phone. Finally, at 2:28
p.m., a call was made from Rosales’s phone to Jennifer’s phone. During this
period, Garcia’s phone was using cell towers located within one mile of the Crystal
Inn.
       When Estrada and Gonzalez were arrested, no weapons were found on them.
During Gonzalez’s booking, he had 25 cents on his person. While Estrada was in
jail, she made eight calls to her aunt, Maria Davalos. During one of the recorded
conversations, Estrada asked her aunt to get in touch with Jennifer, saying
“[Jennifer] must have the cell phone, right[?]” When asked if she had used
Jennifer’s cell phone to call Rosales, she said, “Yeah, I did but I called private
though.”
       Wayne Moorehead testified he performed gunshot residue tests on swabs
taken from Estrada’s and Gonzalez’s hands. Gunshot residue was present in
Gonzales’s samples, but not in Estrada’s.
       Garcia was arrested on December 17, 2009. When police officers tried to
serve the arrest warrant, Garcia attempted to run away, but was apprehended.
       B.    The Defense Case
       Daren Blount, a private investigator working for Gonzalez’s defense,
testified he interviewed Liliana Rosales. Liliana told him her brother sold drugs.
Liliana also stated her brother had sold drugs to Estrada at a discount, and had even
given drugs to Estrada for free.
       Gonzalez testified that in 2009, he was living off approximately $46,000 in
savings and money earned from a part-time job assisting a paralyzed person named
Ernesto Corral. A few days before the incident, Corral had paid him $200. On
October 6, 2009, Gonzalez had approximately $165 on his person.


                                          11
      Gonzalez testified that on October 5, 2009, Estrada had surprised him with a
birthday party at the Crystal Inn. Jennifer also was present at the party. Gonzales
testified he had met Estrada through Jennifer. He had known her for about a
month and a half before the incident. Gonzalez stated that although they were
intimate, they were never romantic or serious, and he did not consider her his
girlfriend. He also knew she was dating Rosales. Gonzalez had met Rosales on
two prior occasions. On both occasions, he purchased drugs from Rosales, using
Estrada’s connection with Rosales.
      After the October 5 birthday party, at around 10:00 p.m., Estrada left the
hotel, saying she was going to go out with Rosales. Estrada returned to the hotel
room around midnight.
      The next morning, Garcia and Kalac came to the hotel room. Gonzalez
knew Garcia because they went to the same high school. Kalac looked like he was
on drugs. He came into the room and sat on the couch. Garcia asked Gonzalez to
“pack a bowl,” and Gonzalez replied that they had no drugs. Gonzalez then asked
Estrada if she wanted to call Rosales to order a “teena” -- a 1/16th of crystal
methamphetamine. Kalac then indicated he wanted to purchase $50 worth of
heroin, but had only $30. Estrada told Kalac she could get him $50 worth of
heroin for $30. She then called Rosales.
      Gonzalez denied that anyone spoke about robbing Rosales. He did not have
a gun or see any guns, and there were no discussions about guns. Gonzalez also
stated they planned to move to another hotel, explaining that the hotel manager had
called and said they had to leave because too many people were coming in and out
of the room.
      After Estrada finished speaking with Rosales, Gonzalez left the hotel to meet
Rosales at the laundromat across the street. Gonzalez asked Garcia to come with


                                           12
him, and Garcia agreed. There was no mention of being a lookout. Gonzalez
identified himself in the hotel’s video surveillance footage as the first person
shown exiting the hotel.
      Gonzalez waited outside the laundromat for 20 to 30 minutes. He then
began walking toward the corner of Prairie and 112th, where he noticed Rosales
sitting in a car with the window down, looking at him. He walked over to Rosales,
and said, “What’s up, Victor?” Rosales did not respond. Gonzalez repeated his
greeting, but Rosales remained silent. Gonzalez then asked, “Do you want me to
get Erica?” Rosales responded by raising a handgun in his right hand. In fear for
his life, Gonzalez grabbed the gun, and was able to take it from Rosales. Rosales
tried to retrieve the gun -- now in Gonzalez’s right hand -- and used both hands to
grab Gonzalez’s right wrist. As Gonzalez pulled away and turned his body, the
gun discharged. Gonzalez denied intentionally pulling the trigger or trying to kill
Rosales.
      Gonzalez ran from the scene and walked into the laundromat. He waited for
Rosales’s car to drive away. He then left the laundromat and found Garcia
standing nearby. Gonzalez testified he was unsure where Garcia was when the
incident occurred. Gonzalez and Garcia walked along Prairie, where they
encountered Kalac. Kalac said, “We’re at the American Inn. We got a room.”
Gonzalez then gave Kalac the gun because he was scared of retaining possession of
it. He did not tell Kalac to dispose of the gun. An acquaintance who happened to
be driving by the location picked up Gonzalez but not Garcia, and dropped him off
at 105th Street. Gonzalez gave the man $70 and told him to tell Estrada to get
another hotel room.
      Gonzalez called another acquaintance to give him a ride. While in the car,
Gonzalez called the first acquaintance and learned that Estrada was staying at the


                                          13
Deluxe Inn. He was dropped off there, and joined her in the room. Gonzalez
placed his cell phone, remaining money, and other belongings inside a drawer and
went to sleep. He awoke at the sound of Estrada leaving the hotel room. She told
him she wanted to see her son, and Gonzalez told her he would go with her.
Estrada drove Gonzalez to her house, introduced him to her son, and took her son
back inside. As Gonzalez and Estrada were driving away, the police arrived and
arrested them.
      Corral testified that in 2009, he had hired Gonzalez for $200 a month as a
caregiver.
      Neither Estrada nor Garcia testified.
                                   DISCUSSION
      Appellants contend (1) that the trial court erred in admitting Ruiz’s out-of-
court statements to Officer Vasquez; (2) that the court erred in permitting Kalac to
testify to appellants’ planning of the robbery; (3) that the court erred in allowing
the jury to determine whether Kalac was an accomplice; (4) that the court erred in
failing to instruct, sua sponte, on malice murder, the lesser included offenses of
murder, and defenses to malice murder; (5) that there was insufficient evidence to
support the robbery special circumstance enhancement; and (6) that the imposition
of a parole revocation fine was unauthorized. We address each contention in turn.
      A.     The Trial Court did not Err in Admitting Alejandro Ruiz’s Testimony.
      Ruiz was unavailable for trial. In a pretrial hearing under Evidence Code
section 402, the court permitted Officer Vasquez to testify about Ruiz’s statements
under the spontaneous statement exception to the hearsay rule (Evid. Code,
§ 1240). The court found that “a murder and a shooting . . . is incredibly startling
and frightening.” It further found that Ruiz’s statements were made before there
was time to contrive and misrepresent, noting that Ruiz made his statements soon


                                          14
after the shooting, and that Ruiz’s demeanor and behavior demonstrated he was
still overcome with nervous excitement. Additionally, the court determined that
Ruiz’s statements to the officer were nontestimonial. The court found that Officer
Vasquez was not seeking to elicit testimonial evidence for later use at trial, but
asking general questions to locate an at-large shooting suspect. Appellants Estrada
and Garcia contend the trial court abused its discretion in admitting Ruiz’s
statements, arguing (1) that the statements were made after Ruiz had sufficient
time to contrive and misrepresent, that (2) they went beyond the circumstances of
the shooting, and (3) that they were testimonial. We find no error in the trial
court’s admission of Ruiz’s statements.
      Evidence Code section 1240 provides: “Evidence of a statement is not made
inadmissible by the hearsay rule if the statement: [¶] (a) Purports to narrate,
describe, or explain an act, condition, or event perceived by the declarant; and [¶]
(b) Was made spontaneously while the declarant was under the stress of
excitement caused by such perception.” To be admissible under the spontaneous
statement exception, “‘(1) there must be some occurrence startling enough to
produce . . . nervous excitement and render the utterance spontaneous and
unreflecting; (2) the utterance must have been before there has been time to
contrive and misrepresent, i.e., while the nervous excitement may be supposed still
to dominate and the reflective powers to be yet in abeyance; and (3) the utterance
must relate to the circumstance of the occurrence preceding it.’” (People v. Poggi
(1988) 45 Cal.3d 306, 318 (Poggi), quoting Showalter v. Western R.R. Co. (1940)
16 Cal.2d 460, 468.) “Whether an out-of-court statement meets the statutory
requirements for admission as a spontaneous statement is generally a question of
fact for the trial court, the determination of which involves an exercise of the
court’s discretion. [Citation.] We will uphold the trial court’s determination of


                                          15
facts when they are supported by substantial evidence and review for abuse of
discretion its decision to admit evidence under the spontaneous statement
exception. [Citations.]” (People v. Merriman (2014) 60 Cal.4th 1, 65.)
        Here, the record supports the trial court’s finding that Ruiz’s statements to
Officer Vasquez were spontaneous. Rosales was shot between 2:28 p.m. -- the last
time his cell phone was used -- and 2:40 p.m. -- the time Officer Vasquez arrived
at Rosales’s house. Officer Vasquez spoke with Ruiz shortly after arriving at the
house. Ruiz appeared to be in shock, his eyes were wide open, and he was pacing
back and forth. When speaking with the officer, Ruiz spoke very rapidly in
broken sentences and with a high-pitched voice. The record thus supports the trial
court’s determination that Ruiz was still under the influence of startling events
when he made his statements to the officer. (See Poggi, supra, 45 Cal.3d at pp.
319-320 [declarant’s statements spontaneous although she made them 30 minutes
after attack, after she had become calm enough to speak coherently, and in
response to officer’s questions].)
        Appellants contend Ruiz’s statements went beyond describing the shooting
and murder, noting that Ruiz provided an explanation of what caused Rosales to
call Ruiz and ask him for a ride. Evidence Code section 1240 permits statements
explaining an event. Ruiz’s statement that Rosales wanted a ride in order to meet
Estrada at a laundromat explained why Ruiz was at the scene of the shooting and
why he saw Estrada there. In short, the trial court did not abuse its discretion in
admitting Ruiz’s statements to Officer Vasquez under Evidence Code section
1240.
        Appellants further argue that admission of Ruiz’s statements violated their
confrontational rights because the statements were testimonial. In Davis v.
Washington (2006) 547 U.S. 813, the United States Supreme Court explained that


                                           16
“[s]tatements are nontestimonial when made in the course of police interrogation
under circumstances objectively indicating that the primary purpose of the
interrogation is to enable police assistance to meet an ongoing emergency. They
are testimonial when the circumstances objectively indicate that there is no such
ongoing emergency, and that the primary purpose of the interrogation is to
establish or prove past events potentially relevant to later criminal prosecution.”
(Id. at p. 822)
       In People v. Chism (2014) 58 Cal.4th 1266, the California Supreme Court
applied this reasoning to determine that an unavailable percipient witness’s
statements to an officer about a shooting were nontestimonial. In reaching this
conclusion, the court noted: “Officer Romero was the first officer to arrive at the
scene, and Miller was the first person he contacted. Miller appeared to be ‘very
nervous’ and ‘shaken up.’ The circumstances of the encounter, which took place
outside a store where a shooting had recently occurred, reveal that Miller and
Officer Romero spoke to each other in order to deal with an ongoing emergency.
It was objectively reasonable for Officer Romero to believe the suspects, one of
whom presumably was still armed with a gun, remained at large and posed an
immediate threat to officers responding to the shooting and to the public. We are
convinced that Miller’s additional statements concerning his observations and
descriptions of the suspects were made for the primary purpose of meeting an
ongoing emergency and not to produce evidence for use at a later trial.” (Id. at
p. 1289.) Here, as the trial court found, Officer Vasquez questioned Ruiz -- a
witness who was still demonstrably shaken and distraught from observing a
shooting at close range minutes before -- to deal with an ongoing emergency --
locating and apprehending an at-large shooter. Although Officer Vasquez was not
the first officer to arrive at the scene and he spoke with other officers who


                                          17
identified Ruiz as a possible witness, those facts are not dispositive. The record
indicates Officer Vasquez was the first officer to speak with Ruiz about the
shooting incident. We conclude that Ruiz’s statements were nontestimonial.
      B.     The Trial Court did not Err in Admitting Kalac’s Testimony Over
Hearsay Objections.
      The trial court permitted Kalac to testify that Estrada stated “she had
someone that they could come up on” under the adoptive admissions exception to
the hearsay rule. In support of its evidentiary ruling, the court stated that any “law-
abiding citizen standing there when there’s a conversation going on about come up
or robbery [or] however you want to phrase it, would leave. [Or say:] ‘I’m not
participating in that. I’m gone.’” Appellants Gonzalez and Garcia contend the
court erred in admitting Estrada’s statement, as there was no evidence that they
heard or understood “come up on” to mean “rob.” We find no abuse of discretion.
      Evidence Code section 1221 provides: “Evidence of a statement offered
against a party is not made inadmissible by the hearsay rule if the statement is one
of which the party, with knowledge of the content thereof, has by words or other
conduct manifested his adoption or his belief in its truth.” “In determining whether
a statement is admissible as an adoptive admission, a trial court must first decide
whether there is evidence sufficient to sustain a finding that: (a) the defendant
heard and understood the statement under circumstances that normally would call
for a response; and (b) by words or conduct, the defendant adopted the statement as
true.” (People v. Davis (2005) 36 Cal.4th 510, 535.) “For the adoptive admission
exception to the hearsay rule to apply, . . . it is enough that the evidence showed
that the defendant participated in a private conversation in which the crime was
discussed and the circumstances offered him the opportunity to deny responsibility
or otherwise dissociate himself from the crime, but that he did not do so.” (Id. at


                                          18
p. 539.) Here, Kalac was cross-examined on the meaning of the term “come up
on,” and he maintained that it was slang for “rob.” The trial court was entitled to
credit Kalac’s testimony and conclude that Gonzalez and Garcia understood the
term and adopted Estrada’s plan to rob Rosales. Moreover, were we to find error
in admitting that portion of Kalac’s testimony, we would deem it harmless, as
Kalac testified that the principal subject of all three appellants’ conversation was
robbing Rosales. Thus, it is not probable that Gonzalez and Garcia would have
achieved a more favorable result had Estrada’s use of the term “come up on” been
excluded. (See People v. Seumanu (2015) 61 Cal.4th 1293, 1308 [erroneous
admission of hearsay statement reviewed for error under People v. Watson (1956)
46 Cal.2d 818, 836 (Watson)].)
      C.     Appellants Fail to Demonstrate the Trial Court Prejudicially Erred in
Instructing the Jury on Kalac and on Corroboration of his Testimony.
      The trial court instructed the jury to determine whether Kalac was an
accomplice, and further instructed that if the jury found Kalac was an accomplice,
it could credit his testimony concerning the robbery only if such testimony was
supported by independent corroborating evidence. Appellants contend the court
erred in not instructing the jury that Kalac was an accomplice as a matter of law.
They further contend there was insufficient evidence to corroborate Kalac’s
testimony. Alternatively, appellants contend that the jury instructions on
accomplice testimony were incomplete or inaccurate, as (1) the instructions failed
to advise the jury that the statements of one accomplice may not be used to
corroborate another accomplice’s testimony, and (2) that the instructions permitted
the jury to use Kalac’s out-of-court statements to corroborate his trial testimony.




                                          19
             1.     The Trial Court did not Err in Failing to Instruct the Jury that
Kalac was an Accomplice as a Matter of Law.
      Under section 1111, “[a] conviction can not be had upon the testimony of an
accomplice unless it be corroborated by such other evidence as shall tend to
connect the defendant with the commission of the offense; and the corroboration is
not sufficient if it merely shows the commission of the offense or the
circumstances thereof.” “If sufficient evidence is presented at trial to justify the
conclusion that a witness is an accomplice, the trial court must so instruct the jury,
even in the absence of a request.” (People v. Brown (2003) 31 Cal.4th 518, 555.)
Under section 1111, “[a]n accomplice is . . . defined as one who is liable to
prosecution for the identical offense charged against the defendant on trial in the
cause in which the testimony of the accomplice is given.” “This definition
encompasses all principals to the crime [citation], including aiders and abettors and
coconspirators. [Citation.]” (People v. Stankewitz (1990) 51 Cal.3d 72, 90
(Stankewitz).) “Whether someone is an accomplice is ordinarily a question of fact
for the jury; only if there is no reasonable dispute as to the facts or the inferences to
be drawn from the facts may a trial court instruct a jury that a witness is an
accomplice as a matter of law.” (People v. Valdez (2012) 55 Cal.4th 82, 145-146
(Valdez).)
      Appellants contend that based on Kalac’s own testimony, he was an aider
and abettor to Rosales’s murder, as Kalac understood that appellants were planning
to rob Rosales of drugs and gave Estrada money to rent another hotel room. Aider
and abettor liability requires proof that the aider and abettor intended to assist the
direct perpetrators in achieving their unlawful ends. (Valdez, supra, 55 Cal.4th at
pp. 146-147.) Although “‘an act [that] has the effect of giving aid and
encouragement, and . . . is done with knowledge of the criminal purpose of the


                                           20
person aided, may indicate that the actor intended to assist in fulfillment of the
known criminal purpose,’” “‘the act may be done with some other purpose [that]
precludes criminal liability.’” (Id. at p. 147, quoting People v. Beeman (1984) 35
Cal.3d 547, 559.) Thus, where there is no direct evidence that a witness acted with
the requisite knowledge and intent, the witness is not an accomplice as a matter of
law. (See, e.g., Valdez, supra, at pp. 146-147 [witness not accomplice as matter of
law despite evidence that he drove perpetrators to crime location after being told
by perpetrators that they had to go there “‘to take care of something,’” which
witness understood to mean assault or kill someone].)
      Here, Kalac denied any intent to assist or facilitate the robbery. He also
testified he gave Estrada his money unwillingly, and asserted that he was present in
the hotel room only because Garcia told him they were going to a birthday party.
Thus, although the evidence may have permitted a finding that Kalac was an
accomplice, it did not compel that finding as a matter of law. (See, e.g., People v.
Carrasco (2014) 59 Cal.4th 924, 969 [witness not accomplice as matter of law
although he accompanied defendant to crime scene and helped defendant escape
after murder, where witness denied knowledge of and intent to assist defendant in
committing robbery and claimed defendant forced him to assist in escape]; People
v. Williams (2008) 43 Cal.4th 584, 637 [witness not accomplice as matter of law
where he denied having the intent to further defendant’s criminal purpose and
claimed to be present with defendant for another reason]; see also Stankewitz,
supra, 51 Cal.3d at p. 90 [presence at the scene of a crime or failure to prevent its
commission insufficient to establish aiding and abetting].) The fact that Kalac
asserted his Fifth Amendment right to remain silent and was granted use immunity
is not dispositive. (See, e.g., Stankewitz, supra, at p. 90 [“The fact that a witness
has been charged or held to answer for the same crimes as the defendant and then


                                          21
has been granted immunity does not necessarily establish that he or she is an
accomplice.”].) In short, whether Kalac was an accomplice was properly left for
the jury to determine.
             2.     Kalac’s Testimony was Sufficiently Corroborated.
      Appellants’ contention that Kalac’s testimony was not sufficiently
corroborated derives from their contention he was an accomplice as a matter of
law. But where the jurors reasonably could have found that a witness was not an
accomplice, “we need not . . . decide whether there was sufficient corroborating
evidence as to each defendant.” (People v. Bryant, Smith and Wheeler (2014)
60 Cal.4th 335, 432, italics omitted; see also People v. Santo (1954) 43 Cal.2d 319,
326-327 [“Since it could be inferred that [the witness] was not an accomplice, the
question whether he was, was properly left to the jury, and as a reviewing court,
we are bound to presume in favor of affirming the judgment that the jury found
that he was not an accomplice.”].) Nevertheless, we agree with the trial court that
                                                   3
Kalac’s testimony was sufficiently corroborated. (See People v. Williams, supra,
43 Cal.4th at pp. 636-637 [even if trial court erred in refraining from instructing
jury that witness was accomplice as a matter of law, error was harmless because
there was sufficient corroborating evidence”].) “‘Corroborating evidence may be
slight [and] may be entirely circumstantial’ [citation], and although that evidence
must implicate the defendant in the crime and relate to proof of an element of the
crime, it need not be sufficient to establish all the elements of the crime.
[Citation.]” (Id. at p. 638, quoting People v. Hayes (1999) 21 Cal.4th 1211, 1271.)
Here, forensic evidence and testimony by other witnesses sufficiently corroborated
3
       We attach no significance to the posttrial remarks of the trial court that it
believed Kalac was an accomplice, particularly in light of the fact that the court
instructed the jury, without defense objection, to determine whether Kalac was an
accomplice.

                                          22
key aspects of Kalac’s testimony and connected appellants to the crime of robbery.
Kalac’s testimony that appellants decided to rob Rosales because they had no
drugs or money was corroborated by the fact that Gonzalez only had 25 cents on
his person when he was arrested later that day. Ruiz stated that Rosales was
expecting to meet Estrada at the laundromat. When Estrada appeared, however,
she was accompanied by two Hispanic males, suggesting that the perpetrators
intended to rob Rosales. Had they intended to purchase drugs, only Estrada’s
presence would have been necessary. Ruiz also stated that after Rosales was
killed, the shooter tried to pull Ruiz out of the car, suggesting that the perpetrators
wanted to steal any drugs Rosales had brought with him.
      Moreover, Kalac’s testimony was sufficiently corroborated as to each
appellant. Estrada was connected to the crime by Ruiz’s statements that she was to
blame for Rosales’s death. Ruiz identified Estrada as the person who pointed at
Rosales before he was shot. In a recorded statement, Estrada admitted using
Jennifer’s cell phone to call Rosales before he died. (See People v. Gurule (2002)
28 Cal.4th 557, 628 [accomplice’s testimony may be corroborated by defendant’s
own statements].) She used a cell phone other than her own, but attempted to hide
that fact from Rosales. In addition, Estrada moved from the Crystal Inn to the
American Inn just before the murder, suggesting she was looking for a place of
safety or a hideout following the robbery. (See People v. Perry (1972) 7 Cal.3d
756, 772 [“[A]ttempts of an accused to conceal . . . his whereabouts . . . may
warrant an inference of consciousness of guilt and may corroborate an
accomplice’s testimony.”] overruled on other grounds in People v. Green (1980)
27 Cal.3d 1, 28.) Finally, she was arrested with Gonzalez outside her house, hours
after Rosales’s death.




                                           23
      As to Gonzalez, he admitted being the shooter. The fact that he had no
money on him when he was arrested suggests that robbery, not a drug purchase,
was the goal.
      Garcia was connected to the crime by (1) the use of his cellular phone to
contact Rosales, (2) video surveillance showing a second male following Gonzalez
out of the hotel to the laundromat, and (3) Ruiz’s statements that there were two
Hispanic males with Estrada. (See People v. Chism, supra, 58 Cal.4th at p. 1301
[accomplice’s testimony partly corroborated where video surveillance showed two
African-Americans entering and leaving store at time of robbery and defendant
was African-American].) Moreover, when Garcia was arrested, he fled, suggesting
a consciousness of guilt. “Flight tends to connect an accused with the commission
of an offense and may indicate that an accomplice’s testimony is truthful.”
(People v. Perry, supra, 7 Cal.3d at p. 771.) In short, Kalac’s testimony was
                             4
sufficiently corroborated.
             3.    The Jury Instruction on the Evidence Required to Corroborate
an Accomplice’s Testimony was not Erroneous.
      Appellants’ claim that the jury was improperly instructed on the kind of
evidence that could be considered as corroborating evidence is forfeited, as they
failed to timely object to the instructions. More important, as the jury reasonably
could find Kalac was not an accomplice, no corroborating evidence was necessary,
and thus any instructional error was not prejudicial. (People v. Bryant, Smith and
4
        As Kalac’s testimony was corroborated, we reject appellants’ claim that the
trial court erred in denying their motions for acquittal under section 1118.1. We
also reject their claim that there was insufficient evidence to support the jury’s
factual determination that appellants committed or attempted to commit a robbery.
Whether there was sufficient evidence to support the jury’s true findings on the
robbery special circumstance allegation for sentencing under section 190.2,
subdivision (d) is addressed in Part F, infra.

                                         24
Wheeler, supra, 60 Cal.4th at p. 432.) Even were we to consider appellants’ claim,
we would find no prejudicial error. First, it is not reasonably likely that the jury
would have used Estrada’s statement (that she had someone that they could “come
up on”) and Garcia’s statement (“Shit went bad”) -- set forth in Kalac’s trial
testimony -- to corroborate Kalac’s other testimony. The accomplice instruction,
as given, clearly stated that the corroborating evidence must be “independent of the
accomplice’s testimony.” Second, it is unlikely the jury believed it could use
Kalac’s out-of-court statements (to San Angelo) to corroborate his trial testimony,
as the accomplice instruction does not distinguish between an accomplice’s out-of-
court statements and his in-court statements. (See People v. Andrews (1989)
49 Cal.3d 200, 214 [trial court had no sua sponte duty to modify accomplice
instructions to provide that accomplice corroboration rule applied to out-of-court
statements, as “gist of those instructions was that accomplices were to be
distrusted, and that their testimony could not furnish the sole basis for a
conviction”].)
      D.     Any Instructional Error in Failing to Instruct on Malice Murder,
Lesser Included Offenses of Murder and Defenses to Murder was not Prejudicial.
      The jury was instructed on first degree felony murder and first degree felony
murder as an aider and abettor. Aside from felony murder, the jury was not
instructed on any other theory of murder. Appellants contend the trial court erred
when it failed to instruct, sua sponte, on malice murder and its lesser included
offenses, as well as the true defenses of accident and self-defense.
      “‘The trial court is obligated to instruct the jury on all general principles of
law relevant to the issues raised by the evidence, whether or not the defendant
makes a formal request.’ [Citations.] ‘That obligation encompasses instructions
on lesser included offenses if there is evidence that, if accepted by the trier of fact,


                                           25
would absolve the defendant of guilt of the greater offense but not of the lesser.’
[Citations.]” (People v. Rogers (2006) 39 Cal.4th 826, 866.) “The testimony of a
single witness, including the defendant, can constitute substantial evidence
requiring the court to instruct on its own initiative.” (People v. Lewis (2001)
25 Cal.4th 610, 646.)
      As the California Supreme Court has explained, the duty to instruct on lesser
included offenses “does not require or depend on an examination of the evidence
adduced at trial. The trial court need only examine the accusatory pleading. When
the prosecution chooses to allege multiple ways of committing a greater offense in
the accusatory pleading, the defendant may be convicted of the greater offense on
any theory alleged [citation], including a theory that necessarily subsumes a lesser
offense. The prosecution may, of course, choose to file an accusatory pleading that
does not allege the commission of a greater offense in a way that necessarily
subsumes a lesser offense. But so long as the prosecution has chosen to allege a
way of committing the greater offense that necessarily subsumes a lesser offense,
and so long as there is substantial evidence that the defendant committed the lesser
offense without also committing the greater, the trial court must instruct on the
lesser included offense. This allows the jury to consider the full range of possible
verdicts supported by the evidence and thereby calibrate a defendant’s culpability
to the facts proven beyond a reasonable doubt.” (People v. Smith (2013)
57 Cal.4th 232, 244.)
      Here, the prosecution chose not to amend the information to allege solely
felony murder; thus, appellants remained charged with malice murder under
section 187. Although the failure to specifically allege felony murder in the
information did not foreclose the prosecutor from pursuing that theory at trial (see
People v. Morgan (2007) 42 Cal.4th 593, 616), under the accusatory pleadings test,


                                         26
appellants were entitled to instructions on malice murder and the lesser included
offenses to murder, if warranted by substantial evidence. Appellants contend that
Ruiz’s statements to Officer Vasquez were sufficient to support an instruction on
first degree premeditated and deliberate murder, that Kalac’s testimony supported
an instruction on the lesser included offense of involuntary manslaughter, and that
Gonzalez’s testimony was sufficient to support instructions on the lesser included
offenses of second degree murder, voluntary manslaughter based on imperfect self-
defense and voluntary manslaughter based on provocation, as well as instructions
on the defenses of self-defense and accident. We need not address these
contentions, as we conclude any error was harmless. (See People v. Breverman
(1998) 19 Cal.4th 142, 178 [in a noncapital case, error in failing sua sponte to
instruct on lesser offenses is reviewed for prejudice exclusively under Watson]; see
also People v. Earp (1999) 20 Cal.4th 826, 886 (Earp) [reviewing court need not
decide whether substantial evidence supported instructions on lesser included
offenses of second degree murder and involuntary manslaughter where any
instructional error would necessarily be harmless].)
      It is not reasonably probable that appellants would have obtained a more
favorable outcome had the jury been instructed on malice murder, its lesser
included offenses and the defenses of accident and self-defense. The jury found
beyond a reasonable doubt that appellants were guilty of first degree murder for a
death that occurred during the perpetration or attempted perpetration of a robbery.
Accordingly, the failure to instruct on first degree murder was not prejudicial, as
that instruction would merely have provided the jury with another theory on which
to convict appellants of first degree murder. Nor was the failure to instruct on
accident and self-defense prejudicial, as neither accident nor self-defense is a
defense to felony murder. (See People v. Cavitt (2004) 33 Cal.4th 187, 197 [“The


                                          27
purpose of the felony-murder rule is to deter those who commit the enumerated
felonies from killing by holding them strictly responsible for any killing committed
by a cofelon, whether intentional, negligent, or accidental, during the perpetration
or attempted perpetration of the felony”]; In re Christian S. (1994) 7 Cal.4th 768,
773, fn. 1 [“[O]rdinary self-defense doctrine -- applicable when a defendant
reasonably believes that his safety is endangered -- may not be invoked by a
defendant who, through his own wrongful conduct (e.g., the initiation of a physical
assault or the commission of a felony), has created circumstances under which his
adversary’s attack or pursuit is justified”] second italics added; cf. People v.
Loustaunau (1986) 181 Cal.App.3d 163, 170 [“When a burglar kills in the
commission of a burglary, he cannot claim self-defense, for this would be
fundamentally inconsistent with the very purpose of the felony-murder rule.”].)
      Additionally, the jury’s return of guilty verdicts on felony murder charges
and true findings on the robbery special circumstance allegations necessarily
resolved factual issues related to lesser included offenses of malice murder against
appellants. In determining whether appellants were guilty of murder under the
felony-murder theory, the jury was required to determine first whether appellants
committed or attempted to commit robbery, and only thereafter whether a death
occurred during the commission of the robbery or attempted robbery. Thus, it is
not reasonably probable that appellants would have obtained a more favorable
outcome had the jury been instructed on the lesser included offenses of murder.
(See, e.g., People v. Elliot (2005) 37 Cal.4th 453, 476 (Elliot) [trial court’s failure
to instruct on second-degree murder harmless beyond a reasonable doubt because
“the true finding as to the attempted-robbery-murder special circumstance
establishes here that the jury would have convicted defendant of first degree
murder under a felony-murder theory, at a minimum, regardless of whether more


                                           28
extensive instructions were given on second degree murder”]; People v. Koontz
(2002) 27 Cal.4th 1041, 1086-1087 (Koontz) [any error in failing to instruct the
jury on the definition of manslaughter and the doctrine of unreasonable self-
defense harmless, as jury necessarily rejected the unreasonable self-defense theory
in returning a true finding on the robbery special-circumstance allegation]; Earp,
supra, 20 Cal.4th at p. 886 [any error to instruct on second degree murder and
involuntary manslaughter harmless where jury expressly found the existence of
two special circumstance allegations. “Given these findings, the jury necessarily
determined that the killing of [the victim] was first degree felony murder
perpetrated in the commission of rape and lewd conduct and not any lesser form of
homicide”]; accord, People v. Castaneda (2011) 51 Cal.4th 1292, 1328; People v.
Horning (2004) 34 Cal.4th 871, 906.)
      To the extent Campbell, supra, 233 Cal.App.4th 148, suggests that the jury’s
guilty verdicts on felony murder and its true findings on a robbery special
circumstance allegation do not render the failure to instruct on lesser included
offenses of malice murder harmless under Watson, we respectfully disagree. The
appellate court in Campbell distinguished Earp, Koontz, and Elliott on the ground
that in those cases, the jury was instructed on both felony murder and premeditated
and deliberate murder. (See Campbell, at p. 167.) As noted, however, an
instruction on premeditated and deliberate murder would have done no more than
allow the jury to convict appellants under another theory of first degree murder.
Accordingly, any instructional error here was harmless.
      E.     There was no Cumulative Error.
      Appellants contend that even if harmless individually, the cumulative effect
of the claimed trial errors mandates reversal of their convictions. Because we have




                                         29
rejected appellants’ other claims, their claim of cumulative error fails. (See People
v. Sapp (2003) 31 Cal.4th 240, 316; People v. Seaton (2001) 26 Cal.4th 598, 692.)
      F.     The Jury’s Findings on the Robbery Special Circumstance Allegation
were Supported by Sufficient Evidence.
      The jury was instructed that in order to return true findings on the robbery
special circumstance allegation for a defendant who was not the actual killer, the
prosecution was required to prove: (1) that the defendant’s participation in the
crime began before or during the killing; (2) that the defendant was a major
participant in the crime; and (3) that when the defendant participated in the crime,
he or she acted with reckless indifference to human life. The jury returned true
findings on the special circumstance as to all appellants. Appellants Estrada and
Garcia contend there was insufficient evidence to support the jury’s true findings,
arguing that they were not major participants in the attempted robbery of Rosales.
                                                                                   5
In determining this issue, we draw guidance from Banks, supra, 61 Cal.4th 788.
Banks involved a defendant, Matthews, who was found guilty of first degree
murder under a felony-murder theory, based on evidence that he was the getaway
driver following an armed robbery. (Id. at p. 794.) As Matthews was not the
actual killer, the court addressed whether he was liable for life imprisonment
without the possibility of parole under section 190.2, subdivision (d). The section
provides: “[E]very person, not the actual killer, who, with reckless indifference to
human life and as a major participant, aids, abets, counsels, commands, induces,
solicits, requests, or assists in the commission of a felony enumerated in paragraph
(17) of subdivision (a) which results in the death of some person or persons, and


5
      Banks was published after appellants filed their opening briefs, and its
holding was first addressed in appellants’ reply brief. We requested and received
supplemental letter briefs on the applicability of Banks to the facts of this case.

                                         30
who is found guilty of murder in the first degree therefor, shall be punished by
death or imprisonment in the state prison for life without the possibility of parole if
a special circumstance enumerated in paragraph (17) of subdivision (a) has been
found to be true under Section 190.4.” (§ 190.2, subd. (d).)
      After stating that “Matthews’s culpability for first degree felony murder is
not in dispute” (Banks, supra, 61 Cal.4th at p. 794), the court set forth
nonexclusive factors for a jury to consider in determining whether an accomplice is
a “major participant” as that term is used in section 190.2, subdivision (d). These
factors include: “What role did the defendant have in planning the criminal
enterprise that led to one or more deaths? What role did the defendant have in
supplying or using lethal weapons? What awareness did the defendant have of
particular dangers posed by the nature of the crime, weapons used, or past
experience or conduct of the other participants? Was the defendant present at the
scene of the killing, in a position to facilitate or prevent the actual murder, and did
his or her own actions or inaction play a particular role in the death? What did the
defendant do after lethal force was used?” (Banks, at p. 803, fn. omitted.) The
court reiterated that “[n]o one of these considerations is necessary, nor is any one
of them necessarily sufficient.” (Ibid.)
      Applying those factors to the case, the court found that while there was
substantial evidence Matthews acted as the getaway driver, “[n]o evidence was
introduced establishing Matthews’s role, if any, in planning the robbery. No
evidence was introduced establishing Matthews’s role, if any, in procuring
weapons.” (Banks, supra, 61 Cal.4th at p. 805, fn. omitted.) “During the robbery
and murder, Matthews was absent from the scene, sitting in a car and waiting.
There was no evidence he saw or heard the shooting, that he could have seen or
heard the shooting, or that he had any immediate role in instigating it or could have


                                           31
prevented it.” (Ibid.) The court concluded that on this record, “Matthews was, in
short, no more than a getaway driver” and “cannot qualify as a major participant
under section 190.2(d).” (Id. at pp. 805 & 807.)
      Here, there was substantial evidence that Estrada and Garcia were major
participants in the robbery. (See Banks, supra, 61 Cal.4th at p. 804 [in reviewing
sufficiency of evidence supporting special circumstance allegation, appellate court
                                                                 6
considers the record in light most favorable to the judgment].) Estrada was
identified as the person who first proposed robbing Rosales. She set up the
robbery by calling Rosales and asking him to meet her at the laundromat. Estrada
also was identified at being at the scene, and pointing Rosales out to the shooter.
After the shooting occurred, she did not call 911 to assist the victim, or call the
police to report a killing. Rather, she spent the afternoon with the shooter,
Gonzalez, until they were arrested later that evening. On this record, there was
sufficient evidence for the jury to find that Estrada was a major participant under
section 190.2, subdivision (d).
      Garcia was present when Estrada proposed robbing Rosales. There was
evidence he participated in the planning of the robbery with Estrada and Gonzalez
and offered to assist as a lookout. His phone showed calls to Rosales shortly
before the murder. Garcia was present at the scene, “in a position to facilitate or
prevent the actual murder.” (Banks, supra, 61 Cal.4th at p. 803.) He made no
attempt to prevent the shooting or to notify authorities after the killing. Instead, he
6
       As Gonzalez was the actual killer, he is not entitled to the analysis set forth
in Banks. Instead, under section 190.2, subdivision (b), he is statutorily eligible for
life imprisonment without the possibility of parole. (See § 190.2, subd. (b) [“[A]n
actual killer, as to whom the special circumstance has been found to be true under
Section 190.4, need not have had any intent to kill at the time of the commission of
the offense which is the basis of the special circumstance in order to suffer death or
confinement in the state prison for life without the possibility of parole.”].)

                                          32
walked away from the scene with Gonzalez. The evidence was sufficient to
support the jury’s finding that Garcia was a major participant under section 190.2,
subdivision (d).
      G.     The Imposition of a Parole Revocation Fine was Erroneous.
      As to each appellant, the abstract of judgment reflects the imposition of a
$300 parole revocation fine. However, in its oral pronouncement of judgment, the
trial court did not impose a parole revocation fine. Moreover, as appellants were
sentenced to life imprisonment without the possibility of parole, parole revocation
fines are inapplicable. (People v. Jenkins (2006) 140 Cal.App.4th 805, 819.) We
will modify the abstracts of judgment to conform to the trial court’s oral sentencing
decision. (People v. Mitchell (2001) 26 Cal.4th 181, 185-186.)
                                  DISPOSITION
      The abstracts of judgment are modified to delete the $300 parole revocation
fines. The clerk of the superior court is directed to prepare amended abstracts of
judgment reflecting these changes and to forward certified copies to the
Department of Corrections and Rehabilitation. In all other respects, the judgments
are affirmed.
      CERTIFIED FOR PUBLICATION.




                                                    MANELLA, J.


We concur:




EPSTEIN, P. J.                                      WILLHITE, J.


                                         33